Appleton, C. J.
This is an action to recover back a tax of $180.50, assessed upon Allen Alexander, the plaintiff’s intestate, in 1867, and paid by him under protest.
It is in evidence that in 1863, Alexander purchased a house in Brooklyn, N. Y., where he resided with his family. Being a master mariner, he sailed from Now York, December 1, 1866, on a voyage to the coast of Africa, from which he returned in July, 1867. Some three or four weeks after he sailed, his wife with her children and trunks containing their clothing came to Augusta to visit her mother, and remained with her until she received a telegram from her husband advising her of his arrival at the home port, when she returned to New York. Mr. Alexander was not in Augusta during the year 1867. While Mrs. Alexander was visiting her mother, the house and furniture were left in the charge of a friend, who occupied the house free of rent.
There is no proof that Alexander owned any real or personal estate in Augusta, or that he had any intention whatever' to change his domicile. He had done no act indicating in the most remote degree such intention. The wife could not change the domicile of her husband against his will had she desired to do so, and the evidence negatives any such desire on her part. Parsons v. Bangor, 61 Maine, 157.
The plaintiff having paid the taxes duly assessed against him in Brooklyn, may well object to the payment of taxes in a place where he had no domicile whatever.

Judgment for plaintiff.

Walton, Dickerson, Barrows, Danfortii and Peters, JJ., concurred.